Exhibit 10.4

 



STOCK PURCHASE AGREEMENT

 

This STOCK PURCHASE AGREEMENT (this "Agreement") is made as of April 30, 2015,
by and between DubLi, Inc.. a Nevada corporation ("DubLi" or "Company"), and
each of the persons signatory hereto (each a "Buyer" and, collectively, the
"Buyers").

 

IN CONSIDERATION of the premises and mutual covenants contained herein, Buyers
and DubLi agree as follows:

 

1.        Purchase of Stock. Each Buyer hereby agrees to purchase from DubLi,
and DubLi hereby agrees to sell to Buyer the number of shares set forth after
its name on the signature page hereto of shares of Common Stock of DubLi (the
"Stock"), at a price often cents (US$.10) per share of Stock, and to
concurrently deliver the purchase price set forth next to their name on the
signature line (payable in United States Dollars) to DubLi. Pursuant to this
Agreement, the Company is selling a total of twenty million (20,000,000) shares
of Stock to the Buyers for total consideration of two million dollars
(US$2,000,000)

 

2.        Representations and Warranties of Buyers. Each Buyer represent and
warrant to DubLi as follows:

 

2.1        Investment. The Stock is being acquired for investment for Buyer's
own account, not as a nominee or agent, and not with a view to the sale or
distribution of all or any part thereof.



  

2.2        Not Registered. Buyer understands that the Stock is not registered
under the Securities Act of 1933 (the "Act") or under any other applicable blue
sky or state securities law, on the ground that the sale provided for in this
Agreement and the issuance of securities hereunder is exempt from registration
under the Act pursuant to Section 4(2) thereof and the regulations thereunder
and are exempt from qualification pursuant to comparable available exceptions in
various states, and that DubLi's reliance on such exemptions is predicated on
Buyer's representations set forth herein.

 

2.3        Status.  Each Buyer is a sophisticated investor (as described in Rule
506(b)(2)(ii) of Regulation D) and an accredited investor (as defined in Rule
501 of Regulation D), and each Buyer has such experience in business and
financial matters that it is capable of evaluating the merits and risks of an
investment in the Stock. Each Buyer acknowledges that an investment in the Stock
is speculative and involves a high degree of risk. No Buyer is an officer,
director or Affiliate (as that term is defined in Rule 405 of the Act) of the
Company.

 

2.4        Resale. Each Buyer represents that he or it (a) has liquid assets
sufficient to assure that the purchase of the Stock will cause no undue
financial difficulties, (b) can afford the complete loss of his or its
investment, and (c) can provide for current needs and possible contingencies
without the need to sell or dispose of the Stock.

 

2.5        Control. Buyers are aware that DubLi is controlled by Michael Hanson
(the "Principal"), who owns over 50% of its voting control.

 

1

 

 

2.6        Access to Information. Each Buyer represents and warrants that he (a)
is aware of the character, business acumen and general business and financial
circumstances of DubLi; (b) has the requisite knowledge and experience to assess
the relative merits and risks of a purchase of the Stock; (c) has received and
has carefully read and evaluated copies of all documents relevant to the
purchase and sale contemplated hereby, including without limitation this
Agreement and the documents filed by the Company with the SEC pursuant to the
Securities and Exchange Act of 1934 (the "34 Act"); and (d) has had full
opportunity to ask questions and receive answers concerning the transactions
contemplated hereby and thereby, and concerning DubLi, its business and
financial condition.

 

2.7        Risk Factors. Each Buyer has read and understands the Risk Factors
which are included in the Company's most recent filings under the 34 Act
(including the Annual Report on Form 10-K filed on April 15, 2015), and hereby
represents and warrants that in purchasing the Stock, Buyers is solely and filly
undertaking the risk of investment in the Stock.

 

2.8        Legends. Each Stock certificate shall bear the following legends
(unless DubLi receives an acceptable opinion of counsel that any such legend is
not required):

 

THE SHARES OF STOCK REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED OR
QUALIFIED UNDER THE SECURITIES ACT OF 1933 OR THE LAWS OF ANY STATE, AND MAY NOT
BE SOLD OR OTHERWISE TRANSFERRED EXCEPT PURSUANT TO AN EFFECTIVE REGISTRATION
STATEMENT UNDER SAID ACT AND APPLICABLE STATE LAWS, OR AN EXEMPTION FROM THE
REGISTRATION AND QUALIFICATION REQUIREMENTS THEREOF.

 

2.9        Taxes. Each Buyer (a) understands that there may be tax consequences
resulting from the purchase, ownership and/or sale of the Stock, and (b)
represents and warrants that (i) he or it has had a full opportunity to seek the
advice of independent counsel respecting this investment and the tax risks and
implications thereof, (ii) he or it has not relied only upon such independent
tax advice and not upon any tax counsel from, or discussions with, DubLi or
DubLi's representatives, and (iii) he or it has never been notified by the
Internal Revenue Service that Buyer is subject to 20% backup withholding.

 

2.10      Acknowledgment of Concurrent Offering at Lower Price. Each Buyer
acknowledges that they have been informed that the Company is currently
negotiating the private placement of shares of its Common Stock to other buyers
and that the price being offered to those buyers is approximately half of
Buyer's purchase price for Stock in this Agreement.

 

3.        General Provisions

 

3.1        Complete Agreement; Modifications. This Agreement and any documents
referred to herein or executed contemporaneously herewith constitute the
parties' entire agreement with respect to the subject matter hereof and
supersede all prior or contemporaneous agreements, representations, warranties,
statements, promises and understandings, whether oral or written, with respect
to the subject matter hereof. This Agreement may not be amended, altered or
modified except by a writing signed by the parties.



 

2

 

 

3.2        Additional Documents. Each party hereto agrees to execute any and all
further documents and writings and to perform such other actions which may be or
become necessary or expedient to effectuate and carry out this Agreement.

 

3.3        Notices. Unless otherwise specifically permitted by this Agreement,
all notices under this Agreement shall be in writing and shall be delivered by
personal service, telecopy, federal express or comparable overnight service,
certified mail (if such service is not available, then by first class mail),
postage prepaid, or email to DubLi's corporate offices, and to the address of
Buyers as set forth on the signature page of this Agreement. Any notice sent by
certified mail shall be deemed to have been given three (3) days Mier the date
on which it is mailed. All other notices shall be deemed given when received. No
objection may be made to the manner of delivery of any notice actually received
in writing by an authorized agent of a party.

 

3.4        Disputes.

 

3.4.1        Governing Law; Jurisdiction.  All questions with respect to the
Agreement and the rights and liabilities of the parties will be governed by the
laws of the state of the Company's headquarters, regardless of the choice of law
provisions of any other jurisdiction. Any and all disputes between the parties
which may arise pursuant to this Agreement not covered by arbitration will be
heard and determined before an appropriate federal or state court located within
25 miles of the Company's headquarters. The parties hereto acknowledge that such
court has the jurisdiction to interpret and enforce the provisions of this
Agreement and the parties waive any and all objections that they may have as to
personal jurisdiction or venue in any of the above courts.

 

3.4.2        Arbitration as Exclusive Remedy.  Except for actions seeking
injunctive relief, which may be brought before any court having jurisdiction,
any claim arising out of or relating to (i) this Agreement, including without
limitation its validity, interpretation, enforceability or breach whether based
on breach of covenant, breach of an implied covenant or intentional infliction
of emotional distress or other tort of contract theories, which are not settled
by agreement between the parties, shall be settled by arbitration located within
25 miles of the Company's headquarters before a single arbitrator in accordance
with the American Arbitration Association then in effect. The parties hereby (i)
consent to the in personam jurisdiction of the Superior Court of the state of
the Company's headquarters for purposes of confirming any such award and
entering judgment thereon and (ii) agree to use their best efforts to keep all
matters and relating to any arbitration hereunder confidential. Each party
agrees that the arbitration provisions of this Agreement are its exclusive
remedy and expressly waives any right to seek redress in another forum. The fees
of the arbitrator shall be borne equally by each party.

 

3.4.3        Attorneys' Fees.  In any dispute between the parties hereto or
their representatives concerning any provision of this Agreement or the rights
and duties of any person or entity hereunder, the party or parties prevailing in
such dispute shall be entitled, in addition to such other relief as may be
granted, to the reasonable attorneys' fees and court costs incurred by reason of
such litigation.

 

3

 



 

3.5        Waivers Strictly Construed. With regard to any power, remedy or right
provided herein or otherwise available to any party hereunder (i) no waiver or
extension of time shall be effective unless expressly contained in a writing
signed by the waiving party; and (ii) no alteration, modification or impairment
shall be implied by reason of any previous waiver, extension of time, delay or
omission in exercise, or by any other indulgence.

 

3.6        Fees and Expenses. Company and each Buyer agree to pay its own
expenses incident to the performance of its obligations hereunder.

 

3.7        Brokerage. The Company on one hand and each Buyer on the other hand
represents to the other that it has had no dealings in connection with this
transaction with any finder or broker who will demand payment of any fee or
commission from the other.

 

3.8.       Use of Proceeds. The primary use of proceeds is for working capital
and repayment of outstanding advances from the Principal, Company's largest
shareholder.

 

3.9        US Dollars.  All references to currency in this Agreement refer to
United States dollars.

 

[REMAINDER OF THIS PAGE INTENTIONALLY LEFT BLANK]

 

4

 

 

3.10      Counterparts. This Agreement may be executed simultaneously in two or
more counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument. Signature pages received
by pdf of facsimile shall be considered original signatures.

 

IN WITNESS WHEREOF, the parties have executed this Agreement on the day and year
first above written.

 

DubLi, Inc.

 

By:   Michael Hansen, CEO 

 

Buyers (Name, Number of shares of Stock purchased, and Address of Buyer):

 

Rune Evensen:        13.5 Million shares for US$ 1,350,000

35 Jurong East Avenue 1

Apt 08-06

Singapore 609774

 

Signature:/s/ Rune Evensen

 

David Hong Chuan Goh:        6.5 Million shares for US$ 650,000

192 Depot Road

Apt 11-23

Singapore 109690

 



Signature:/s/ David Hong Chuan Goh

 



 

 

5

 



 